Exhibit 10.4

3427-07

United Air Lines, Inc.

PO Box 60100

Chicago, IL 60601-0100

 

Subject:    Spare Parts Initial Provisioning Reference:   

a)      Purchase Agreement No. 3427 (Purchase Agreement) between The Boeing
Company (Boeing) and United Air Lines, Inc. (Customer) relating to Model 787-8
aircraft (Aircraft)

  

b)      Spare Parts General Terms Agreement No. 22 (Spares GTA) between Boeing
and Customer

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the Spares GTA. All capitalized terms used but not
defined in this Letter Agreement have the same meaning as in the Spares GTA,
except for “Aircraft” which will have the meaning as defined in the Purchase
Agreement.

In order to define the process by which Boeing and Customer will (i) identify
those Spare Parts and Standards critical to Customer’s successful introduction
of the Aircraft into service and its continued operation, (ii) place Orders
under the provisions of the Spares GTA as supplemented by the provisions of this
Letter Agreement for those Spare Parts and Standards, and (iii) manage the
return of certain of those Spare Parts which Customer does not use, the parties
agree as follows.

1. Definitions.

“Bulk Material” means composites, tapes, sealants, oil, compounds, and
miscellaneous materials as specified in the Maintenance Manual.

“Provisioning Data” means the documentation provided by Boeing to Customer,
including but not limited to the Recommended Spare Parts List (RSPL),
identifying all Boeing initial provisioning requirements for the Aircraft.

“Provisioning Items” means the Spare Parts and Standards identified by Boeing as
initial provisioning requirements in support of the Aircraft, excluding special
tools, ground support equipment (GSE) quick engine change (QEC) kits, engines
and engine parts.

 

P.A. No. 3427   Spare_Parts_Initial_Provisioning   BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

“Provisioning Products Guide” means the Boeing Manual D6-81834 entitled “Spares
Provisioning Products Guide”.

“QEC Kit” means the necessary contained parts to build up a spare engine as
supplied by the engine manufacturer to a line replaceable unit.

“Raw Material” means items such as miscellaneous extrusions, aluminum sheeting,
rubber sheeting, tubing, honeycomb, wire, etc. that are likely to be consumed
during general repair and line maintenance of the aircraft

“Standard Part” means expendable hardware items having a relatively high usage
and application and is normally available from industrial supply outlets,
includes such items as nuts, bolts, screws, fasteners, rivets, resistors,
capacitors, diodes, etc.

2. Phased Provisioning.

2.1 Provisioning Products Guide. Prior to the initial provisioning meeting
Boeing will furnish to Customer a copy of the Provisioning Products Guide.

2.2 Initial Provisioning Meeting. On or about [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
prior to delivery of the first Aircraft the parties will conduct an initial
provisioning meeting, where the procedures, schedules, and requirements for
training will be established to accomplish phased provisioning of Spare Parts
and Standards for the Aircraft in accordance with the Provisioning Products
Guide. If the lead time from execution of the Purchase Agreement until delivery
of the first Aircraft is less than [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the
initial provisioning meeting will be established as soon as reasonably possible
after execution of the Purchase Agreement.

2.3 Provisioning Data. During the initial provisioning meeting Customer will
provide to Boeing the operational parameter information described in Chapter 6
of the Provisioning Products Guide. After review and acceptance by Boeing of
such Customer information, Boeing will prepare the Provisioning Data. Such
Provisioning Data will be furnished to Customer on or about ninety (90) days
after Boeing finalizes the engineering drawings for the Aircraft. The
Provisioning Data will be as complete as possible and will cover Provisioning

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

Items selected by Boeing for review by Customer for initial provisioning of
Spare Parts and Standards for the Aircraft. Boeing will furnish to Customer
revisions to the Provisioning Data [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] until
approximately ninety (90) days following delivery of the last Aircraft or until
the delivery configuration of each of the Aircraft is reflected in the
Provisioning Data, whichever is later. Upon mutual agreement during the initial
provisioning meeting, Boeing will make its representative available to support
Customer’s Spare Provisioning activities related to major milestone events,
starting with the initial implementation through the first heavy maintenance
check for the first Aircraft. This will be accomplished by a combination of on
site support at the Customer and/or dedicated focal at Boeing base upon the
requirements and statement of work associated with the activity.

2.4 Buyer Furnished Equipment (BFE) Provisioning Data. Customer will provide or
cause its BFE suppliers to provide to Boeing the BFE provisioning data in scope
and format acceptable to Boeing, in accordance with the schedule established
during the initial provisioning meeting. Boeing will [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

2.5 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

3. Purchase from Boeing of Spare Parts and Standards as Initial Provisioning for
the Aircraft.

3.1 Schedule. In accordance with schedules established during the initial
provisioning meeting, Customer may place Orders for Provisioning Items and any
GSE, special tools, QEC kits, or engine spare parts which Customer determines it
will initially require for maintenance, overhaul and servicing of the Aircraft
and/or engines.

3.2 Prices of Initial Provisioning Spare Parts.

3.2.1 Boeing Spare Parts. The Provisioning Data will set forth the prices for
those Provisioning Items, that are Boeing Spare Parts, and such prices will be
firm and remain in effect for ninety (90) days from the date the firm price is
first quoted to Customer in the Provisioning Data. [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

3.2.2 Supplier Spare Parts. Boeing will provide supplier catalog prices in the
Provisioning Data for Provisioning Items that are Supplier Spare Parts.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] The price to Customer for any Supplier Spare
Parts that are Provisioning Items or for any items ordered for initial
provisioning of GSE, special tools manufactured by suppliers QEC kits, or engine
spare parts will be one hundred twelve percent (112%) of the supplier’s list
price for such items.

4. Delivery.

For Spare Parts and Standards ordered by Customer in accordance with Article 3
of this Letter Agreement, Boeing will, insofar as reasonably possible, deliver
to Customer such Spare Parts and Standards on dates reasonably calculated to
conform to Customer’s anticipated needs in view of the scheduled deliveries of
the Aircraft. Customer and Boeing will agree upon the date to begin delivery of
the provisioning Spare Parts and Standards ordered in accordance with this
Letter Agreement. Where appropriate, Boeing will arrange for shipment of such
Spare Parts and Standards which are manufactured by suppliers directly to
Customer from the applicable supplier’s facility. The routing and method of
shipment for initial deliveries and all subsequent deliveries of such Spare
Parts and Standards will be as established at the initial provisioning meeting
and thereafter by mutual agreement.

5. Substitution for Obsolete Spare Parts.

5.1 Obligation to Substitute Pre-Delivery. In the event that, prior to delivery
of the first Aircraft, any Spare Part purchased by Customer from Boeing in
accordance with this Letter Agreement as initial provisioning for the Aircraft,
is rendered obsolete or unusable due to the redesign (i) of the Aircraft,
(ii) of any accessory, equipment or part thereof (other than a redesign at
Customer’s request) [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Boeing will deliver to
Customer at no charge new and usable Spare Parts in substitution for such
obsolete or unusable Spare Parts and, upon such delivery, Customer will return
the obsolete or unusable Spare Parts to Boeing.

5.2 Delivery of Obsolete Spare Parts and Substitutes. Obsolete or unusable Spare
Parts returned by Customer pursuant to this Article 5 will be delivered to
Boeing at its Seattle Distribution Center or such other destination as Boeing
may reasonably designate. Spare Parts substituted for such returned obsolete or
unusable Spare Parts will be delivered to Customer in accordance with the Spares
GTA. Boeing will pay the freight charges for the shipment from Customer to
Boeing of any such obsolete or unusable Spare Part and for the shipment from
Boeing to Customer of any such substitute Spare Part.

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

6. Repurchase of Provisioning Items.

6.1 Obligation to Repurchase. During a period commencing one (1) year after
delivery of the first Aircraft, and ending five (5) years after such delivery,
Boeing will, upon receipt of Customer’s written request and subject to the
exceptions in Article 6.2, repurchase unused and undamaged Provisioning Items
which (i) were recommended by Boeing in the Provisioning Data as initial
provisioning for the Aircraft, (ii) were purchased by Customer from Boeing, and
(iii) are surplus to Customer’s needs. [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.2 Exceptions. Boeing will not be obligated under Article 6.1 to repurchase any
of the following: (i) quantities of Provisioning Items which Customer purchased
in excess of those quantities recommended by Boeing in the initial Provisioning
Data for the Aircraft, (ii) QEC kits, bulk material kits, raw material kits,
service bulletin kits, Standards kits and components thereof (except those
components listed separately in the Provisioning Data), (iii) Provisioning Items
for which an Order was received by Boeing more than five (5) months after
delivery of the last Aircraft , (iv) Provisioning Items which have become
obsolete or have been replaced by other Provisioning Items as a result of
Customer’s modification of the Aircraft, and (v) Provisioning Items which become
excess as a result of a Customer originated change in Customer’s operating
parameters, as provided to Boeing pursuant to the initial provisioning meeting
and which were the basis of Boeing’s initial provisioning recommendations for
the Aircraft.

6.3 Notification and Format. Customer will notify Boeing, in writing when
Customer desires to return Provisioning Items under the provisions of this
Article 6. Customer’s notification will include a detailed summary, in part
number sequence, of the Provisioning Items Customer desires to return. Such
summary will be in the form of listings, data files or other media as may be
mutually agreed between Boeing and Customer and will include part number,
nomenclature, purchase order number, purchase order date and quantity to be
returned. Within five (5) business days after receipt of Customer’s
notification, Boeing will advise Customer in writing when Boeing’s review of
such summary will be completed. [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6.4 Review and Acceptance by Boeing. Upon completion of Boeing’s thirty
(30) business day review of any detailed summary submitted by Customer pursuant
to Article 6.3, Boeing will issue to Customer a Material

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

Return Authorization (MRA) for those Provisioning Items Boeing agrees are
eligible for repurchase in accordance with this Article 6. Boeing will advise
Customer of the reason that any Provisioning Item included in Customer’s
detailed summary is not eligible for return. Boeing’s MRA will state the date
and shipping provisions by which Provisioning Items listed in the MRA must be
redelivered to Boeing, and Customer will arrange for shipment of such
Provisioning Items accordingly.

6.5 Price and Payment. The price of each Provisioning Item repurchased by Boeing
pursuant to this Article 6 will be an amount equal to 100% of the original
invoice price thereof except that the repurchase price of Provisioning Items
purchased pursuant to Article 3.2.2 will not include Boeing’s 12% handling
charge. Boeing will pay the repurchase price by issuing a credit memorandum in
favor of Customer which may be applied against amounts due Boeing for the
purchase of Spare Parts or Standards.

6.6 Delivery of Repurchased Provisioning Items. Provisioning Items repurchased
by Boeing pursuant to this Article 6 will be delivered to Boeing F.O.B. at its
Seattle Distribution Center or such other destination as Boeing may reasonably
designate.

7. Title and Risk of Loss.

Title and risk of loss of any Spare Parts or Standards delivered to Customer by
Boeing in accordance with this Letter Agreement will pass from Boeing to
Customer in accordance with the applicable provisions of the Spares GTA. Title
to and risk of loss of any Spare Parts or Standards returned to Boeing by
Customer in accordance with this Letter Agreement will pass to Boeing upon
delivery of such Spare Parts or Standards to Boeing in accordance with the
provisions of Article 5.2 or Article 6.6, herein, as appropriate.

8. Termination for Excusable Delay.

In the event of termination of the Purchase Agreement pursuant to Article 7 of
the AGTA with respect to any Aircraft, such termination will, if Customer so
requests by written notice received by Boeing within fifteen (15) days after
such termination, also discharge and terminate all obligations and liabilities
of the parties as to any Spare Parts or Standards which Customer had ordered
pursuant to the provisions of this Letter Agreement as initial provisioning for
such Aircraft and which are undelivered on the date Boeing receives such written
notice.

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

9. Order of Precedence.

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the Spares GTA, the terms of this Letter
Agreement will control.

10. Customer Support General Terms Agreement

Boeing and Customer will make reasonable effort to execute the Customer Services
General Terms Agreement (CSGTA) no later than December 31, 2010.

[The remainder of this page intentionally left blank]

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

3427-07

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   February 19, 2010
UNITED AIR LINES, INC. By  

/s/ Kathryn A. Mikells

Its   Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

Attachment A to 3427-07

 

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

Spare_Parts_Initial_Provisioning

BOEING / UNITED PROPRIETARY